Citation Nr: 0329170	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-08 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis. 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




REMAND

The veteran served on active duty from May 1958 to October 
1961 and from July 1965 to June 1969. 

In September and November 2002, the Board of Veterans' 
Appeals (Board) obtained additional evidence that was not 
submitted by the veteran.  In May 2003, the United States 
Court of Appeals for the Federal Circuit held that when 
additional relevant evidence is obtained by the Board that 
was not initially considered by the RO, the Board must refer 
the evidence to the RO for review unless this procedural 
right is waived by the veteran.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As a waiver has not been obtained and in compliance with the 
change in the law by judicial precedent, the case is remanded 
for the following action.   

Review all the evidence of record since 
the issuance of the last supplemental 
statement of the case in November 2001, 
including the September and November 
2002 addenda to the May 2001 report of 
VA examination.  Then adjudicate the 
claim, if the benefit sought is denied, 
the veteran should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





